Title: From George Washington to John Beatty, 29 January 1779
From: Washington, George
To: Beatty, John


Sir
Philada 29th January 1779

Inclosed you will find two Resolves of Congress of the 23d and 28th Inst. The first contains some general Regulations for your official Conduct, the latter respects the exchange of those Officers on both sides who have actually violated their paroles. To carry the intentions of the Resolve into execution it becomes necessary in the first place to ascertain what Officers, British as well as American, really come under the description of such as are the objects of the Resolve. I have therefore, proposed to Sir Henry Clinton, that you and Mr Loring should meet at such time and place as you shall both agree upon, to settle that point. If he accedes I will immediately inform you. You will in the mean time be preparing yourself with proper materials to combat the charges against those of our Officers who assert that they have made their escapes in a justifiable manner, but are claimed as having broke their paroles—And also with proofs to support any claims we may have upon Officers of theirs, under similar circumstances.
Passports for the provision for our prisoners in New York were ordered previous to the Rect of yours of the 19th. I am &.
